Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 1 of 14 PageID #: 77



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  UNITED STATES OF AMERICA                               )
                                                         )
        Plaintiff,                                       )
                                                         )
  v.                                                     ) No. 4:19-CR-914HEA(ncc)
                                                         )
  PORTIA LINDSEY                                         )
                                                         )
        Defendant.                                       )




       MOTION TO RECONSIDER BOND DETERMINATION AND FOR
                      IMMEDIATE RELEASE

       Defendant moves the Court for a bail hearing and an order granting her

release. Portia Lindsey, who is a pretrial defendant currently detained at the St.

Louis City Justice Center, is within the group of people the Centers for Disease

Control and Prevention (“CDC”) has categorized as most-at-risk for contracting

COVID-19, a dangerous illness spreading rapidly across the world, through

Missouri, and within the St. Louis region. The Bail Reform Act provides for the

“temporary release” of a person in pretrial custody “to the extent that the judicial

officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.” 18 U.S.C. § 3142(i). The health risk to

Portia Lindsey is because of her high blood pressure and other health conditions.

Given the conditions at the St. Louis City Justice Center, as described in detail

below, necessitates her temporary release on bail until this pandemic has ended.

Ms. Lindsey was previously granted bond with the condition she not contact her


                                           1
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 2 of 14 PageID #: 78



former boyfriend. Prior to releasing from jail, the government learned she had

contacted him via telephone. If released, Ms. Lindsey will abide by all conditions

previously set. She will reside at her mother’s address listed in the bond report.

                               Factual Background

                 Changed Circumstances: COVID-19 Outbreak

       As of March 12, 2020, the new strain of coronavirus which causes COVID-19,

has infected over 132,300 people, leading to at least 4,954 deaths worldwide. 1 On

March 11, 2020, the World Health Organization officially classified COVID-19 as a

pandemic.2 Governor Parson declared a State of Emergency on March 13, 2020.3

Mayor Krewson declared a State of Emergency in the City of St. Louis on March 12,

2020.4 St. Louis County has also declared a State of Emergency. 5 Officials in the

City of St. Louis, St. Louis County, St. Charles County, and St. Clair County and

Madison County in Illinois have banned events and social gatherings of more than

50 people to slow the spread of COVID-19.6 President Trump has released


1 Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times
(March 12, 2020), at https://nyti.ms/2U4kmud (updating regularly).
2 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March

11, 2020), available at https://bit.ly/2W8dwpS.
3 Press Release, Missouri Governor Michael L. Parson, Governor Parson Signs

Executive Order 20-02 Declaring a State of Emergency in Missouri (March 13,
2020), available at https://governor.mo.gov/press-releases/archive/governor-parson-
signs-executive-order-20-02-declaring-state-emergency (last accessed March 16,
2020).
4 Events of 1,000 People Prohibited in St. Louis; Mayor Declares Public Health

Emergency, St. Louis Post-Dispatch (March 12, 2020).
5 St. Louis County Declares State of Emergency, Bans Crowds of 250 People or More,

KMOV (March 13, 2020), available at https://www.kmov.com/news/st-louis-county-
coronavirus-restrictions/article_c6f8df4c-64aa-11ea-905e-d7faf21d6c31.html (last
accessed March 16, 2020).
6 No School, No Social Gatherings of More than 50 Across St. Louis as Coronavirus


                                          2
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 3 of 14 PageID #: 79



guidelines to slow the spread of the coronavirus, including closing schools and

avoiding groups of more than 10 people, discretionary travel, bars, restaurants, and

food courts. 7 As of March 16, 2020, there were nine positive cases of the virus in the

state of Missouri, two of which were in St. Louis County. 8 The County has since

announced a third case, and the City of St. Louis has announced its first case. 9

       The CDC has issued guidance that individuals at higher risk of contracting

COVID-19 take immediate preventative actions, including avoiding crowded areas

and staying home as much as possible.10 People at high risk of having serious

illness if they contract COVID-19 include people over 60 years old, and people of

any age with underlying medical conditions such as diabetes, chronic respiratory

disease and COPD, cardiovascular disease, cancer, or who are

immunocompromised. 11 Pregnant and nursing women are also potentially

vulnerable, although the CDC does not currently know whether pregnant women



Fight Escalates, St. Louis Post-Dispatch (March 16, 2020).
7 Trump Released National Guidelines to Control the Virus, New York Times, The

Coronavirus Outbreak, Live Updates (March 16, 2020).
8 Count of COVID-19 in Missouri Grows to Six, St. Louis Post-Dispatch (March 16,

2020).
9 Taylor Tiamoyo Harris, St. Louis University Student Tests Positive for Virus, St.

Louis Post-Dispatch (March 17, 2020).
10 People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at

https://bit.ly/2vgUt1P.
11 Who Is at Higher Risk?, CDC, available at https://www.cdc.gov/coronavirus/2019-

ncov/specific-groups/high-risk-complications.html#who-is-higher-risk (last accessed
March 14, 2020); Q&A on Coronaviruses (COVID-19), World Health Organization,
available at https://www.who.int/news-room/q-a-detail/q-a-coronaviruses (last
accessed March 14, 2020); Novel Coronavirus (COVID-19) Interim Guidance for
Social Distancing (March 10, 2020), available at
https://cchealth.org/coronavirus/pdf/COVID-19-Interim-Guidance-for-Social-
Distancing.pdf (last accessed March 14, 2020)
                                           3
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 4 of 14 PageID #: 80



have a greater chance of contracting the virus, whether the virus cases problems

during pregnancy or post-birth health problems, or whether nursing mothers can

transmit the virus through breast milk.12 With confirmed cases in Missouri and

metropolitan St. Louis that indicate potential community spread, we must take

every necessary action to protect vulnerable populations and the community at

large.

              Conditions of Confinement and Spread of Coronavirus

         Conditions of pretrial confinement create the ideal environment for the

transmission of contagious disease.13 Inmates entering or at local detention

facilities may have recently traveled throughout the world and the country, and

people who work in the facilities leave and return daily, without screening or with

hastily implemented screening protocols.

         In America’s jails and prisons, people share bathrooms, laundry and eating
         areas. The toilets in their cells rarely have lids. The toilet tank doubles as the
         sink for hand washing, tooth brushing and other hygiene. People bunked in
         the same cell – often as many as four – share these toilets and sinks.
         Meanwhile, hand sanitizer is not allowed in most prisons because of its
         alcohol content. Air circulation is nearly always poor. Windows rarely open;
         soap may only be available if you can pay for it from the commissary. 14

         Incarcerated people have poorer health than the general population, and


12 Information about Coronavirus Disease 2019, Pregnant Woman, CDC, available
at https://www.cdc.gov/coronavirus/2019-ncov/prepare/pregnancy-
breastfeeding.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronaviru
s%2F2019-ncov%2Fspecific-groups%2Fpregnancy-faq.html (last accessed March 14,
2020).
13 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious

Diseases 45(8):1047-1055, at https://doi.org/10.1086/521910.
14Dr. Amanda Klonsky, An Epicenter of the Pandemic Will Be Jails and Prisons, if
Inaction Continues, New York Times (March 16, 2020).
                                              4
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 5 of 14 PageID #: 81



even at the best of times, medical care is limited in federal pretrial detention

centers. 15 Many people who are incarcerated also have chronic conditions, like

diabetes, asthma, or HIV, which makes them vulnerable to severe forms of COVID-

19. According to public health experts, incarcerated individuals “are at special risk

of infection, given their living situations,” and “may also be less able to participate

in proactive measures to keep themselves safe;” “infection control is challenging in

these settings.” 16 Outbreaks of the flu regularly occur in jails, and during the H1N1

epidemic in 2009, many jails and prisons dealt with high numbers of cases.17 In

China, officials have confirmed the coronavirus spreading at a rapid pace in Chinese

prisons, counting 500 cases. 18 Secretary of State Mike Pompeo has called for Iran to

release Americans detained there because of the “deeply troubling” “[r]eports that

COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention amid

increasingly deteriorating conditions defies basic human decency.”19 Courts across

Iran have granted 54,000 inmates furlough as part of the measures to contain


15 Laura M. Maruschak et al. (2015). Medical Problems of State and Federal
Prisoners and Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S.
Department of Justice, Bureau of Justice Statistics, available at
https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
16 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-

President Mike Pence, and Other Federal, State, and Local Leaders from Public
Health and Legal Experts in the United States,” (March 2, 2020), available at
https://bit.ly/2W9V6oS.
17 Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7,

2020) at https://bit.ly/2TNcNZY.
18 Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More

Than 500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business
Insider (Feb. 21, 2020) at https://bit.ly/2vSzSRT.
19 Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of

wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10,
2020) at https://cnn.it/2W4OpV7.
                                            5
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 6 of 14 PageID #: 82



coronavirus across the country.20

              Specific Conditions at Pretrial Detention Facilities
                       in the Eastern District of Missouri

       Several area facilities where pretrial defendants are detained in this District

have proven – repeatedly and recently – that they are unable to protect the health

and safety of defendants in their custody. The St. Louis County Justice Center is

currently under investigation after five inmates died in custody there in 2019,

including one who was too ill to stand up for two days before he was found

unresponsive in a cell.21 Even after jail staff seemed to understand the inmate was

“very sick, it took more than eight hours to transport him to the infirmary.” 22

       In 2007, a prisoner at the St. Louis Justice Center in the City of St. Louis

died from an asthma attack following a delay in letting paramedics into the jail and

“substandard” emergency care by staff there; autopsy findings revealed no trace of

the drug that jail nurses said they repeatedly administered to ease the inmate’s

breathing, and when firefighters arrived they found nurses trying to perform CPR




20 Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of
Coronavirus, The Associated Press (Mar. 7, 2020) at
https://apnews.com/af98b0a38aaabedbcb059092db356697.
21 Jeremy Kohler, St. Louis County Releases Reports on Jail Deaths, but Board of

Advisors Still out in the Cold, St. Louis Post-Dispatch (Feb. 5, 2020), available at
https://www.stltoday.com/news/local/govt-and-politics/st-louis-county-releases-
reports-on-jail-deaths-but-board/article_71509d03-48af-5722-b4ed-
cac2fe75c0dc.html (last accessed March 16, 2020).
22 Jeremy Kohler, Internal Report Says St. Louis County Inmate Who Died Received

‘Attentive’ Care, St. Louis Post-Dispatch (Jan. 15, 2020), available at
https://www.stltoday.com/news/local/crime-and-courts/internal-report-says-st-louis-
county-inmate-who-died-received/article_9364a91f-61a6-53cc-b241-
bf798408be37.html (last accessed March 16, 2020).
                                           6
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 7 of 14 PageID #: 83



by compressing the inmate’s stomach instead of her chest. 23 In 2007, health services

at the jail were provided by Correctional Medical Services, now known as Corizon

Health; the City of St. Louis Department of Corrections renewed its contract with

the company in February 2020.24

       The Lincoln County Jail recently settled a suit with the mother of a man who

died after attempting suicide in the jail; the man was not receiving medications for

bipolar disorder and schizophrenia and told a corrections officer he needed his

medication and was going to hurt himself.25 Jail staff placed him in an isolated cell,

and the suicide attempt was discovered approximately 40 minutes to one hour later;

the prisoner later died of injuries sustained during the attempt. 26

       Pretrial detention facilities in the region have limited or no on-site medical

staff and limited space to use for quarantine of sick prisoners; rural facilities may

be located some distance from the nearest clinic or hospital. Upon information and

belief, Lincoln County currently has one nurse on site, and a medical doctor visits

sick cases once a week. St. Charles County Jail Director Daniel Keen stated in May



23 St. Louis Inmate Dies after Delay in Care, Journal of Emergency Medical Services
(JEMS), June 6, 2007, available at https://www.jems.com/2007/06/06/st-louis-
inmate-dies-after-del/ (last accessed March 16, 2020).
24 Id.; Press Release, Corizon Health, City of St. Louis Renews Corizon Health

Partnership (Feb. 17, 2020), available at
http://www.corizonhealth.com/index.php/S=0/Corizon-News/city-of-st.-louis-renews-
corizon-health-partnership (last accessed March 16, 2020).
25 Taylor Tiamoyo Harris, Mother of Man Who Died After Lincoln County Jail

Suicide Attempt Gets $300,000 Settlement, St. Louis Post-Dispatch (Nov. 8, 2019),
available at https://www.stltoday.com/news/local/crime-and-courts/mother-of-man-
who-died-after-lincoln-county-jail-suicide/article_2ca18672-e141-5a05-908d-
8792c91554de.html (last accessed March 16, 2020).
26 Id.


                                           7
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 8 of 14 PageID #: 84



2019 that while the medical unit there has been expanded, it needs to be even

larger. 27 He also noted that the jail, which was built to hold 220 prisoners, had 420

people in custody at the time, and had housed as many as 500 in recent months. 28

Many detainees in this District are in rural or semi-rural facilities located in areas

where it is a challenge to receive healthcare. 29

       It is not clear what precautions local detention facilities are taking to address

COVID-19. As of March 15, 2020, the St. Louis County Justice Center was still

permitting contact visits with Federal Defender staff. It is not clear when local jails

will be able to test prisoners and staff for COVID-19. As additional people are

arrested who have been out in the community as the coronavirus spreads, if they

are not symptomatic, they will likely be brought into these facilities and held with

the existing population, potentially bringing COVID-19 into this population held in

large numbers, close quarters, and low sanitary conditions. Introduction of the virus

into the correctional setting is likely to quickly overwhelm staff, even at facilities

that have medical staff on-site, and especially at facilities that do not.

       At least one federal judge has denied a remand application in response to the

virus. On March 12, 2020, Magistrate Judge Orenstein in the Southern District of

New York denied a remand application, holding that increasing the population of



27 Alexis Zotos, St. Charles County Studying Changes to Jail to Make It Safer, More
Efficient, KMOV (May 14, 2019), available at https://www.kmov.com/news/st-
charles-county-studying-changes-to-jail-to-make-it/article_9527d7be-76be-11e9-
99dc-9b1ba997613d.html (last accessed March 16, 2020).
28 Id.
29 See generally Missouri Department of Health & Senior Services, Missouri Office

of Rural Health website, https://health.mo.gov/living/families/ruralhealth/index.php.
                                            8
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 9 of 14 PageID #: 85



the Metropolitan Detention Center could present a “danger to the community”—the

staff and inmates inside the jail—by potentially bringing the virus into the facility.

United States v. Raihan, 20-CR-68 (BMC) (S.D.N.Y. Mar. 12, 2020). Corrections

facilities in Cook County, Illinois, are considering a program of early releases for

detainees who have exceptional health needs due to COVID-19, due to the

recognition, as Sheriff Tom Dartsaid stated, that detainees are “in a confined area. .

. . If we get one infection, we’ve got a huge problem.” 30 The Cuyahoga County Court

in Cleveland, Ohio, plans to release hundreds of inmates from the Cuyahoga County

Jail in response to the virus; one official noted that the jail may need empty space if

some inmates have to be quarantined because of the virus.31

           The Bail Reform Act Requires Portial Lindsey’s Release

       A “judicial officer may, by subsequent order, permit the temporary release of

the person, in the custody of a United States marshal or another appropriate

person, to the extent that the judicial officer determines such release to be

necessary for preparation of the person's defense or for another compelling reason.”

18 U.S.C. § 3142(i). The circumstances that existed when Portia Lindsey was

ordered detained have now changed. There is a pandemic that poses a direct risk to


30 Annie Sweeney, Cook County Officials Ponder Inmate Release to Ease
Coronavirus Concerns at Jail; Advocates Demand State Consider Taking Action,
Chicago Tribune (March 16, 2020), available at
https://www.chicagotribune.com/coronavirus/ct-coronavirus-illinois-jails-and-
prisons-20200316-eztubtw4anehdin7qppaoh4o24-story.html (last accessed March
17, 2020).
31 Inmates in Ohio Being Released Due to Concern of Coronavirus Spread, WJHL

(March 14, 2020), available at https://www.wjhl.com/coronavirus/inmates-in-ohio-
being-released-due-to-concern-of-coronavirus-spread/ (last accessed March 17,
2020).
                                           9
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 10 of 14 PageID #: 86



 Portia Lindsey that is far greater if she continues to be detained during this public

 health crisis.

        Portia Lindsey is vulnerable because she suffers from High Blood pressure

 and numerous mental health conditions which are exacerbated by the stress of the

 prison combined with the current health crisis.

        As an initial matter, “In our society liberty is the norm, and detention prior to

 trial or without trial is the carefully limited exception.” United States v. Salerno,

 481 U.S. 739, 756 (1987); United States v. Orta, 760 F.2d 887, 891-92 (8th Cir. 1985)

 (en banc) (“Congress envisioned the pretrial detention of only a fraction of accused

 individuals awaiting trial.”); see also U.S. Const. Amend. V & VIII. One charged

 with a crime is, after all, presumed innocent. Stack v. Boyle, 342 U.S. 1, 4 (1951). A

 single individual unnecessarily detained before trial is one individual too many, and

 the increasing use of the practice places tremendous wear on our constitutional

 system. United States v. Montalvo-Murillo, 495 U.S. 711, 723–24 (1990) (Stevens,

 J., dissenting, joined by Brennan and Marshall, JJ.). Due to the crucial interests

 involved, it follows that a “case-by-case” approach is required at any stage of the

 case in assessing the propriety of pretrial detention. United States v. Rush, No.

 S1414CR88RWSSPM, 2017 WL 6541436, at *4 (E.D. Mo. Dec. 1, 2017), report and

 recommendation adopted, No. 4:14 CR 88 RWS SPM, 2017 WL 6550680 (E.D. Mo.

 Dec. 21, 2017)

        Under the Bail Reform Act, a judicial officer may reopen a detention hearing

 at any time before trial “if the judicial officer finds that information exists that was



                                            10
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 11 of 14 PageID #: 87



 not known to the movant at the time of the hearing and that has a material bearing

 on the issue whether there are conditions of release that will reasonably assure the

 [defendant’s appearance] as required and the safety of any other person and the

 community.” 18 U.S.C. § 3142(f). In determining whether there are conditions of

 release that will reasonably assure the safety of the community and the appearance

 of the defendant, the Court must consider (1) the nature and circumstances of the

 offense charged, including whether the offense involves a controlled substance,

 firearm, explosive or destructive device; (2) the weight of the evidence against the

 person; (3) the history and characteristics of the person including, among other

 things, the person’s character, length of residence in the community, past conduct,

 history relating to drug or alcohol abuse, criminal history, record concerning

 appearance at court proceedings, and whether at the time of the current offense or

 arrest the person was on probation, on parole, or on other release pending

 completion of sentence for an offense under Federal, State, or local law; and (4) the

 nature and seriousness of the danger to any person or the community that would be

 posed by the person’s release. Rush, 2017 WL 6541436, at *1 (citing 18 U.S.C. §

 3142(g)).

       The courts have long recognized that there is no greater necessity than

 keeping a defendant alive, no matter the charge. As Judge Weinstein held, “We do

 not punish those who have not been proven guilty. When we do punish, we do not

 act cruelly. Continued incarceration of this terminally ill defendant threatens both

 of these fundamental characteristics of our democracy.” United States v. Scarpa,



                                           11
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 12 of 14 PageID #: 88



 815 F.Supp.88 (E.D.N.Y. 1993) (pretrial defendant with AIDS facing murder

 charges released on bail because of the “unacceptably high risk of infection and

 death on a daily basis inside the MCC”). See also United States v. Adams, No. 6:19-

 mj-00087-MK, 2019 WL 3037042 (D. Or. July 10, 2019) (defendant charged with

 violation of the Mann Act and possession of child pornography and suffering from

 diabetes, heart conditions and open sores released on home detention because of his

 medical conditions); United States v. Johnston, No. 17-00046 (RMM) 2017 WL

 4277140 (D.D.C. Sept. 27, 2017) (defendant charged with violation of the Mann Act

 and in need of colon surgery released to custody of his wife for 21 days); United

 States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002) (badly wounded

 defendant released to custody of his relatives).

       This Court should consider the “total harm and benefits to prisoner and

 society” that continued pretrial imprisonment of Portia Lindsey will yield, relative

 to the heightened health risks posed to her during this rapidly encroaching

 pandemic. See United States v. D.W., 198 F. Supp. 3d 18, 23 (E.D.N.Y. 2016); Davis

 v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J., concurring) (calling for

 heightened judicial scrutiny of the projected impact of jail and prison conditions on

 a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004)

 (reducing sentence where defendant’s pretrial conditions were “qualitatively more

 severe in kind and degree than the prospect of such experiences reasonably

 foreseeable in the ordinary case”); United States v. Francis, 129 F. Supp. 2d 612,

 619-20 (S.D.N.Y. 2001) (reducing sentence in acknowledgment of “the qualitatively



                                           12
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 13 of 14 PageID #: 89



 different, substandard conditions to which the Defendant was subjected” in pretrial

 detention).

      Conditions of Release Are Available That Allow Portia Lindsey To Be
                              Treated Humanely
           While Also Ameliorating Any Danger To The Community

        From Portia Lindsey’s perspective her life—not only her liberty—is on the

 line, creating a powerful incentive to abide by any release conditions the Court may

 impose and changing the calculus that initially led to the denial of bail in this case.

 Ms. Lindsey has had several months in custody to impress upon her the seriousness

 of the Court’s conditions of bond and understands that any violations can return her

 directly into custody.

        Critically, during this temporary release, Portia Lindsey will not be left to

 her own devices, but will be supported and monitored by Pretrial Services. Since

 2009, Pretrial Services’ data has found that only 2.9% of defendants in the highest

 risk category were re-arrested for a violent crime while on release. 32 The elderly

 and chronically ill, no matter what crime they are accused of, pose a lower risk of

 violating supervision, particularly during a global pandemic during which even

 leaving the house will endanger their lives.

        The Court had previously set bond conditions for Ms. Lindsey and she is both

 willing and able to abide by the conditions previously set and any additional

 conditions the Court deems appropriate.


 32Thomas H. Cohen, Christopher T. Lowenkamp, and William E. Hicks,
 Revalidating the Federal Pretrial Risk Assessment Instrument (PTRA): A Research
 Summary (September 2018) at
 https://www.uscourts.gov/sites/default/files/82_2_3_0.pdf.
                                            13
Case: 4:19-cr-00914-HEA-NCC Doc. #: 41 Filed: 03/19/20 Page: 14 of 14 PageID #: 90



                                      Conclusion

       Portia Lindsey is facing a non-violent offense and is among the vulnerable

 population at heightened risk of getting very sick from this illness. For all of the

 above reasons, Portia Lindsey should be granted release on bond.

                                         Respectfully submitted,

                                         /s/Diane Dragan
                                         DIANE L. DRAGAN
                                         Assistant Federal Public Defender
                                         1010 Market Street, Suite 200
                                         St. Louis, Missouri 63101
                                         Telephone: (314) 241-1255
                                         Fax: (314) 421-3177
                                         E-mail: Diane_Dragan@fd.org

                                         ATTORNEY FOR DEFENDANT




                            CERTIFICATE OF SERVICE

 I hereby certify that on March 19, 2020, the foregoing was filed electronically with
 the Clerk of the Court to be served by operation of the Court’s electronic filing system
 upon Tracy Berry, Assistant United States Attorney.

                                         /s/ Diane Dragan
                                         DIANE DRAGAN
                                         Assistant Federal Public Defender




                                           14
